     Case 2:20-cv-01746-JAM-KJN Document 38 Filed 07/21/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MARK ANTHONY BROWN,                                 No. 2: 20-cv-1746 JAM KJN P
12                       Petitioner,
13           v.                                           ORDER
14    DAVID BAUGHMAN,
15                       Respondent.
16

17          Petitioner is a state prisoner, proceeding without counsel, with a petition for writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. For the reasons stated herein, petitioner’s motions for a

19   ruling on his motion for reconsideration and to stay this action (ECF Nos. 33, 35) are denied;

20   petitioner’s motion for reconsideration (ECF No. 34) is disregarded; and petitioner is ordered to

21   file a response to respondent’s motion to dismiss.

22          On November 6, 2020, respondent filed a motion to dismiss. (ECF No. 16.) On

23   December 14, 2020, February 11, 2021 and April 5, 2021, the undersigned granted petitioner’s

24   motions for extensions of time to file an opposition to the motion to dismiss. (ECF Nos. 22, 24,

25   26.) On April 20, 2021, petitioner filed a motion for appointment of counsel. (ECF No. 27.) On

26   May 4, 2021, the undersigned denied petitioner’s motion for appointment of counsel. (ECF No.

27   28.)

28   ////
                                                       1
     Case 2:20-cv-01746-JAM-KJN Document 38 Filed 07/21/21 Page 2 of 2


 1          On May 13, 2021, petitioner filed a motion for reconsideration of the order denying his

 2   motion for appointment of counsel. (ECF No. 29.) On June 2, 2021, the Honorable John A.

 3   Mendez denied petitioner’s motion for reconsideration. (ECF No. 30.) On June 7, 2021,

 4   petitioner appealed the order denying his motion for appointment of counsel to the Ninth Circuit

 5   Court of Appeals. (ECF No. 31.) On July 15, 2021, the Ninth Circuit dismissed this appeal for

 6   lack of jurisdiction. (ECF No. 37.)

 7          On June 7, 2021, petitioner filed the three pending motions. In the first motion filed June

 8   7, 2021, petitioner requests that the court rule on his motion for reconsideration of the order

 9   denying his motion for appointment of counsel. (ECF No. 33.) Petitioner apparently filed this

10   motion before receiving Judge Mendez’s June 2, 2021 order denying his motion for

11   reconsideration. Accordingly, this motion is denied as moot.

12          Petitioner’s second motion filed June 7, 2021 is a copy of the motion for reconsideration

13   filed May 13, 2021. (See ECF Nos. 29, 34.) Accordingly, this copy of the previously adjudicated

14   motion for reconsideration is disregarded.

15          Petitioner’s third motion filed June 7, 2021 is a motion to stay this action pending the

16   Ninth Circuit’s resolution of his appeal filed June 7, 2021. (ECF No. 35.) As discussed above,

17   on July 15, 2021, the Ninth Circuit dismissed this appeal. Accordingly, petitioner’s motion to

18   stay is denied as unnecessary.

19          Accordingly, IT IS HEREBY ORDERED that:

20          1. Petitioner’s motion for a ruling on his motion for reconsideration (ECF No. 33) is

21              denied as moot;

22          2. Petitioner’s motion for reconsideration (ECF No. 34) is disregarded;

23          3. Petitioner’s motion to stay this action (ECF No. 35) is denied;

24          4. Petitioner is granted thirty days from the date of this order to file an opposition to

25              respondent’s motion to dismiss; no further extensions of time will be granted.

26   Dated: July 21, 2021

27
     Br1746.ord
28
                                                        2
